 

Exhibit 10.02

UAP HOLDING CORP. 2004 LONG-TERM INCENTIVE PLAN

AMENDMENT TO THE

APRIL 8, 2006

RESTRICTED STOCK UNIT AWARD AGREEMENT

Participant:

 

[NAME]

 

Employee ID: [NUMBER]

Division:

 

[NUMBER]

 

 

 

 

 

--------------------------------------------------------------------------------

 

THIS AMENDMENT TO EACH OF THE RESTRICTED STOCK UNIT AWARD AGREEMENTS (this
“Amendment”) issued under the UAP Holding Corp. 2004 Long-Term Incentive Plan
(the “Plan”) is hereby agreed to by UAP HOLDING CORP., a Delaware corporation
(the “Corporation”), and the Participant, effective April 8, 2007.

W I T N E S S E T H

WHEREAS, the Corporation previously granted to the Participant one or more
restricted stock unit awards under the Plan (the “Stock Unit Award” or “Award”)
which the Corporation has determined should be amended.

NOW, THEREFORE, the parties mutually agree to replace Section 4 in each original
Award Agreement with the following Section 4:

4.             Dividend Equivalent Payments.  For purposes of this Section 4,
Record Date shall mean the date on which shareholders of record are determined
for purposes of paying the cash dividend on Common Stock. Payments pursuant to
this Section are subject to tax withholding. No cash payment shall be made to
the Participant for any Record Date occurring after the termination of the
Participant’s Award.

Dividend Equivalent Payment for Record Dates Occurring Prior to January 1,
2008.  This paragraph shall apply to dividend equivalent payments payable with
respect to Record Dates occurring prior to January 1, 2008.  If the Corporation
pays a cash dividend on its outstanding Common Stock for which the Record Date
occurs after the Award Date, the Participant shall receive a cash payment equal
to the amount of the ordinary cash dividend paid by the Corporation on a single
share of Common Stock multiplied by the number of Stock Units awarded under this
Agreement that are unvested and unpaid as of such Record Date.  With respect to
each Record Date in a calendar year, the payment shall be calculated in January
of the following calendar year, and paid to the Participant in cash on February
1 of that following calendar year, or as soon as administratively practicable
thereafter, but no later than March 15th of the calendar year following the
calendar year in which the Record Date occurred.

Dividend Equivalent Payment for Record Dates Occurring On or After January 1,
2008.  This paragraph shall apply to dividend equivalent payments payable with
respect to Record Dates occurring on or after January 1, 2008.  If the
Corporation pays a cash dividend on its outstanding Common Stock for which the
Record Date occurs after the Award Date, the Participant shall receive

1


--------------------------------------------------------------------------------


 

a cash payment equal to the amount of the ordinary cash dividend paid by the
Corporation on a single share of Common Stock multiplied by the number of Stock
Units awarded under this Agreement that are unvested and unpaid as of such
Record Date. With respect to each Record Date in the period from November
16th through the following February 15th, the payment shall be calculated and
paid to the Participant in cash on the following March 1st, or as soon as
administratively practicable thereafter.  With respect to each Record Date in
the period from February 16th through the following May 15th, the payment shall
be calculated and paid to the Participant in cash on the following June 1st, or
as soon as administratively practicable thereafter. With respect to each Record
Date in the period from May 16th through the following August 15th, the payment
shall be calculated and paid to the Participant in cash on the following
September 1st, or as soon as administratively practicable thereafter. With
respect to each Record Date in the period from August 16th through the following
November 15th, the payment shall be calculated and paid to the Participant in
cash on the following December 1st, or as soon as administratively practicable
thereafter. Notwithstanding the foregoing, with respect to each Record Date in a
calendar year, payment shall be calculated and paid to the Participant no later
than March 15th of the calendar year following the calendar year in which the
Record Date occurred.

IN WITNESS WHEREOF, the parties have executed this Amendment.

UAP HOLDING CORP.

 

PARTICIPANT

a Delaware corporation

 

 

 

 

 

 

Employee ID: [NUMBER]

 

 

 

 

 

By:

 

 

 

 

 

 

Kent McDaniel

 

Signature

 

 

EVP Human Resources & Administration

 

Employee Name: [NAME]

 

 

 

 

Address:          [ADDRESS]

 

 

 

 

City, State Zip: [CITY, STATE, ZIP]

 

 

2


--------------------------------------------------------------------------------